Citation Nr: 1122486	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-40 568A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE


Entitlement to an extension of the ending date for the award of educational assistance benefits under the provisions of Chapter 35, Title 38, United States Code, beyond February 21, 2001.  




ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran served on active duty and died in February 1993.  The appellant is his daughter.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 determination from the VA Regional Office (RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In September 2010 correspondence and on her October 2010 VA Form 9, the appellant requested that she be afforded a Regional Office hearing.  She indicated that she wanted to attend a hearing at the Winston-Salem RO.  She has not been afforded this hearing.  To ensure full compliance with due process requirements, the case is REMANDED to the RO for the following development:

The appellant should be scheduled for a Regional Office hearing before a hearing officer at the Winston-Salem RO.  Thereafter, the RO should review the claim.  If the issue remains denied, the appellant should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2020), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


